Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
Applicant’s Argument:
	Applicant argues in substance “Applicant has amended Claim 1 to include recitations adapted from corresponding dependent Claim 7, which is canceled herein. Accordingly, Applicant will address the rejections of Claim 7 as applied on Claim 1. 
Regarding Claim 7, the Office Action state that recitations "wherein the obtained set of correspondences is further provided to a type of communication device corresponding to the second communication device" is taught in Paras. [0029] and [0080] of Benjebbour. Applicant respectfully disagrees. For example, relevant portions of Paras. [0029] and [0080] of Benjebbour are reproduced below for discussion: 
Para. [0029]: For example, in FIG. 1, the system band of the LTE-A 
system is a system band to include bands of five component carriers (20 
MHzx5=100 MHz), where the system band (base band: 20 MHz) of the LTE 
system is one component carrier. In FIG. 1, user terminal UE (User 
Equipment) #1 is a user terminal to support the LTE-A system (and also 
support the LTE system), and is able to support a system band up to 100 MHz. 
UE #2 is a user terminal to support the LTE-A system (and also support the 
LTE system), and is able to support a system band up to 40 MHz (20 
MHzx2=40 MHz). UE #3 is a user terminal to support the LTE system (and not support the LTE-A system), and is able to support a system band up to 20 MHz (base band). 
Para. [0080]: Note that the macro base station 10 is a radio base station 
having relatively wide coverage, and may be referred to as "eNodeB," a "radio base station apparatus," or a "transmission point." Also, the small base stations 
20 are radio base stations having local coverage, and may be referred to as 
"pico base stations," "femto base stations," "Home eNodeBs," "RRHs" 

such as LTE or LTE-A, and may include not only a mobile communication 
terminal but also a fixed communication terminal. 

Applicant submits that Benjebbour, in general, appears to describe a radio 
communication method in which a user equipment communicates with a macro cell using a first carrier and with a small cell using a second carrier. In Para. [0029] and [0080], Benjebbour describe different types of user equipments that support different systems. For ex: UE#1 supports LTE, LTE-A system and a system band up to 100 MHz. UE #2 supports LTE, LTE-A system and a system band up to 40 MHz and UE#3 supports the LTE-A system (does not support LTE system) and a system band up to 20 MHz respectively. In these systems, the user equipment can act as both mobile communication terminal and also a fixed communication terminal. However, the user equipment of Benjebbour are not provided with the obtained set of correspondences as per the type of communication devices corresponding to second communication device as recited in amended Claim 1. Therefore, Applicant submits that a user equipment supporting different communication systems such LTE, LTE-A, etc. as described in Benjebbour is different from providing the obtained set of correspondences to the communication devices that are same type as second communication device. 
Accordingly, Applicant respectfully submits that amended Claim 1 is patentable over Benjebbour for at least these reasons, and the allowance of Claim 1 is respectfully requested”.

Examiner’s Response:
	The examiner respectfully disagrees. The claims merely recites, “wherein the obtained set of correspondences is further provided to a type of communication device corresponding to the second communication device” without further defining the “type of communication device” limitation. As per paragraphs [0029], [0080] of Benjebbour, UE has set of communication parameters in wireless system. These set of communication parameters defines that aforesaid UE is LTA or LTE-A terminal. It 

 The Applicant is encouraged to amend the claims to clarify the definition of “type of communication device” as used in paragraph 0085 of Applicant’s specification (THURFJELL et al. US 20200059280 A1). 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466